Citation Nr: 0631449	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-04 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1959 to 
April 1963.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that assigned the initial evaluation of 20 
percent for lumbosacral strain from February 1, 2000.

The veteran was present at a Board videoconference hearing in 
April 2003.  A transcript (T) of the hearing was associated 
with the claims file.  Thereafter, in December 2003, the 
Board remanded the case to the RO for further development.  
The case was recently returned to the Board. 


FINDINGS OF FACT

1.  On a facts found basis, prior to September 26, 2003, the 
manifestations of lumbosacral strain were no more than 
moderate limitation of motion or characteristic pain on 
motion with muscle spasm; from September 26, 2003, there is 
chronic low back pain, with forward flexion limited to 50 
degrees.

2.  The veteran's service-connected disabilities of the knees 
and the lumbar spine alone, when evaluated in association 
with his educational attainment and occupational experience, 
have rendered him unable to obtain or retain substantially 
gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 20 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (in 
effect prior to September 26, 2003, and Diagnostic Code 5237 
effective September 26, 2003).

2.  The criteria for entitlement to a TDIU have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16, 
4.18, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, and is applicable to the issues on appeal.  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The January 2004 RO letter issued pursuant to the December 
2003 Board remand informed him of the provisions of the VCAA 
and he was advised to identify any evidence in support of his 
initial rating and TDIU claims that had not been obtained.  
It emphasized relevant evidence and invited the veteran to 
provide any evidence or information he had pertaining to the 
claims.  The correspondence advised him of the evidence he 
needed to submit.  The VCAA-directed letter informed him that 
VA would obtain pertinent federal records.  He was informed 
that VA would also make reasonable efforts to obtain any 
identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claims as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a 
comprehensive VCAA notice was provided to the veteran prior 
to the initial AOJ adjudication of the claims and as a result 
the timing of the notice does comply with the express 
requirements of the law as interpreted in Pelegrini.  As 
explained below, the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA specific 
letter in January 2004 and the VCAA specific follow-up 
request in March 2006 invited the submission of any medical 
or lay evidence or "other information or evidence" that the 
Board finds fairly represented the content of the "fourth 
element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The record shows the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  Furthermore, as 
the Board is denying the initial rating issue any deficiency 
in the timing of a comprehensive VCAA notice regarding the 
effective date and initial rating elements for compensation 
claims is harmless.  The RO shall have the opportunity to 
address the effective date element for a TDIU when it 
implements the Board's decision on this issue.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim produced relevant VA 
clinical records and VA medical examinations relevant to the 
appeal issues.  Furthermore, the veteran testified at a Board 
hearing.  He recently advised the RO that he did not have any 
additional evidence to submit.  Thus, the Board finds the 
development is adequate when read in its entirety, and it 
satisfied the obligations established in the VCAA and the 
Board remand.  The duty to assist having been satisfied, the 
Board will turn to a discussion of the issues on the merits.




Analysis

Lumbosacral Strain

The evaluation of the lumbar spine disability is based upon 
an initial rating determination that assigned a 20 percent 
evaluation.  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The 
holding in Fenderson v. West, 12 Vet. App. 119 (1999), 
instructs that a claim such as the veteran's is properly 
framed as an appeal from the original rating rather than a 
claim for increase, but that in either case he is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
Further, "staged ratings" which are separate percentage 
evaluations for separate periods may be assigned on a facts 
found basis.  Except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).  

As will be apparent in the discussion that follows, the Board 
finds that the lumbar spine disability warrants no more than 
the initially assigned evaluation based on facts found.  He 
argued at the Board hearing that he should have a 40 percent 
evaluation for the lumbar spine (T 3).  However, an 
evaluation must be coordinated with impairment of function.  
See, e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  See also 38 C.F.R. §§ 4.2, 4.21.  Functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  The diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 
8 Vet. App. at 206.  However, this analysis does not require 
that a higher rating be assigned.

The appeal is based on a February 2002 rating decision.  
Therefore, the veteran's claim requires a review of both 
versions of the rating criteria for the lumbar spine.  See 68 
Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003).  Where, as here, 
the amended regulations expressly provide for an effective 
date, and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
generally 38 U.S.C.A. § 5110(g) (West 2002).  DeSousa v 
Gober, 10 Vet. App. 461, 467 (1997).  See also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  

Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe 40 percent, 
moderate 20 percent, and slight 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The ratings for lumbosacral 
strain provided 40 percent for severe disability with listing 
of whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
evaluation was provided for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent evaluation was provided with 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under Diagnostic Code 
5238, and degenerative arthritis of the spine under 
Diagnostic Code 5242.  See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003).  Deleted in the revised criteria for the 
spine were comparative terms such as "mild" or "severe" 
that existed in the former criteria.  Added were objective 
and quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine permitted more consistent evaluation based on objective 
criteria.  Under the new general rating formula, a 40 percent 
evaluation is provided for limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
evaluation is provided where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion is 
not greater than 120 degrees or muscle spasm severe enough to 
result in abnormal gait or spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (2): (See also Plate V.) For 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine it is 240 
degrees.  

Furthermore, the criteria for intervertebral disc syndrome 
(IVDS) are not applicable to the initial evaluation in this 
case, as the veteran does not have the diagnosis of IVDS.  
There must be independent medical evidence to support the 
diagnosis before it could be substituted as an applicable 
alternative rating scheme for the spine.  See, e.g., Butts v. 
Brown 5 Vet. App. 532, 540 (1993) citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991)(where RO and the Board 
had evaluated a claimant's condition under the wrong 
diagnostic code, the court selected the correct code and 
directed Board to evaluate condition under that code).  
Shifting diagnostic codes may appear harmless but may create 
confusion as to the criteria employed in a disability 
evaluation and the extent of the service-connected pathology.  
See, e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  See also 38 C.F.R. §§ 4.2, 4.21.  As the record does 
not show ankylosis of the spine in any medical evaluation of 
the lumbar spine, there is no need to discuss the rating 
scheme as it existed previously or in the current rating 
scheme as a potentially applicable alternative for the 
evaluation in this case.  

The RO rating decision in February 2002 based the initial 
evaluation on the contemporaneous VA clinical records and the 
VA examination in August 2001.  The VA clinical records 
referred to his complaint of increased pain with movement and 
radiating low back pain to the left leg.  He had radiology 
interpretations of extensive degenerative disease at 
multipole levels.  A May 2000 outpatient report noted 
mechanical low back pain and that he had no problem with 
walking or climbing stairs and he had good segmental motion 
of lumbosacral flexion, extension and lateral bending.  
Sensation to pinprick was intact, muscle strength was graded 
5/5 in all groups, and deep tendon reflexes were 2+ and 
symmetric.  Another contemporaneous report showed all planes 
of motion were described as within normal limits with intact 
sensation and muscle strength.  In September 2000 the 
mechanical low back pain was manifested by intact sensation 
and symmetrical deep tendon reflexes, no focal weakness, and 
negative straight leg raising.  

In February 2001 the back pain was described as much improved 
with medication.  The pain was localized and he had a 
diminished range of lumbosacral spine motion with anterior 
flexion limited 12 cm. from the floor.  He had no paraspinal 
muscle tenderness. negative straight leg raising, and he was 
able to heel and toe walk.  In April 2001 the range of motion 
was described as fair and he was assessed with resolving back 
pain.  Sensation was intact, and he had 5/5 muscle strength 
in the lower extremities.  Other reports note chronic low 
back pain as an active problem.  

The VA examiner in August 2001 summarized the previously 
reported clinical records and noted the veteran's complaint 
of nonradiating low back pain and occasional spasm that would 
cause him to sit down.  He denied stiffness but he did state 
that he had fatigue and lack of endurance and used medication 
and a heating pad.  Flare-ups occurred with extended driving 
and lifting heavy things.  They occurred several times a week 
and lasted less than an hour.  Pain was the most limiting 
factor in a flare up.  He had a corset-type brace that he 
wore when he did work he knew would aggravate his back.  The 
examiner stated the veteran had objective evidence of painful 
motion and lumbosacral spasm but no objective evidence of 
weakness or tenderness.  The back musculature was normal 
other than for spasm.  The active and passive ranges of 
motion were forward flexion 110 degrees, extension 40 
degrees, lateral bending 40 degrees to the left and 30 
degrees to the right.  The examiner stated that spine motion 
was painful past 110 degrees of flexion and it was 
additionally limited by pain during a flare-up or following 
repetitive use.  The examiner reported chronic lumbosacral 
strain and noted the veteran had a diabetic neuropathy.  

A VA outpatient report in October 2002 noted the veteran 
received acupuncture for chronic low back pain and he 
reported a recent flare-up.  He had no tenderness to 
palpation and no numbness or weakness but pain was radicular 
in nature.  A December 2002 clinical record entry noted he 
had increased pain and spasm with activity.  In April 2003 he 
reported difficulty with low back pain when pushing a grocery 
cart or prolonged standing.  The report noted 5/5 lower 
extremity strength, no atrophy or increased tone, intact 
sensation, and normal station and gait.  A radiology report 
in May 2003 noted the veteran had low back pain with 
subjective weakness.  In a June 2003 physical therapy record 
he reported increased intensity of back pain.  It was 
aggravated with minimal standing or walking and he had to sit 
to complete any functional activities.  The range of motion 
was reported as flexion 50 percent, extension 75 percent, and 
lateral bending and rotation 100 percent.  According to the 
report this was repeated six times standing with a mild 
increase in pain, and ten times supine with no change.  
Strength and sensation were equal and there were no signs of 
neurological involvement.    

He testified that he continued to take medication and that he 
could not work on account of his back.  The pain interrupted 
his sleep and prevented lifting or driving any distance, and 
he could no longer perform many activities he was previously 
capable of doing.  He stated the back pain was localized in 
the back and there was no occasion when he was totally 
incapacitated.  He related that he did not use a cane for his 
back but for the knee and that he received SSA benefits on 
account of his age (T 4-6, 8-9, 11).

The Board has concluded that the objective manifestations of 
his lumbar spine disability more nearly approximate the 20 
percent evaluation under either limitation of motion or 
lumbosacral strain for the period prior to September 26, 
2003, based on the assembled record.  His hearing testimony 
in April 2003 asserts he should receive the 40 percent 
evaluation under Diagnostic Code 5295 (T 3).  The Board does 
not agree as the record, in summary, shows the veteran 
complaining of chronic back pain, with the range of motion of 
the lumbar spine ranging from what would be characteristic of 
full range on the 2001 examination to no more than moderately 
restricted as reflected in the June 2003 report noting the 
various planes of motion accomplished from 50 percent to 100 
percent with no appreciable variation with repetition.  None 
of the reports referenced an appreciable loss of strength or 
neurological manifestations, although he did manifest muscle 
spasm.  Overall, the manifestations equate with no more than 
characteristic pain on motion or no more than moderate 
limitation of motion, in view of the examination reports and 
contemporaneous clinical records.  This record more nearly 
approximates the manifestations for a 20 percent evaluation 
for limitation of motion or lumbosacral strain.  This record 
does not present a legitimate question of which of the 
available ratings is more nearly approximated.  38 C.F.R. 
§ 4.7.  Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  
The diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59, but they do not mandate a 
higher rating, particularly where as here the pain limited 
range of motion is no more than moderately limited on account 
of pain.  

For the period from September 26, 2003, the Board observes 
that the VA outpatient report in October 2004 noted low back 
pain was aggravated by walking or usual activities and that 
the veteran wore a back brace.  A VA examiner in October 2004 
reviewed the claims file and noted various modes of therapy 
had been tried to alleviate the back pain.  The back pain was 
a daily presence, worse in the morning and it disturbed his 
sleep.  This was described as a dull to mid type pain without 
radiation to the legs.  Flare-ups were associated with minor 
exertion described as household chores and occurring after 
walking about one block.  He reported two flare-ups a day 
recently and they lasted about an hour and he would use a 
heating pad and lay down in a reclining chair.  He also 
described limitations in daily living activities including 
dressing, driving, and sitting, on account of his low back 
pain. The examiner stated the veteran did not report 
incapacitating episodes of lumbar pain that required 
physician-prescribed bedrest, although he would require a 
short period of reclining to alleviate discomfort associated 
with flare-ups.  

The examiner noted the veteran's postural abnormality was 
associated with a shortened left lower extremity.  There was 
no muscle spasm or tenderness to palpation, and no erythema 
or swelling. The examiner stated there was objective evidence 
of painful motion manifested in a the need to assist the 
veteran in dressing and undressing and climbing up and down 
from the examination table due to lumbar discomfort.  The 
active and passive range of motion (all from 0 degrees) was 
forward flexion 50 degrees, extension 20 degrees, lateral 
flexion 15 degrees to the right and 25 degrees to the left, 
and rotation 20 degrees to the right and 25 degrees to the 
left with pain experienced at the extremes of each of the 
ranges.  The neurological examination revealed decreased 
sensation to light touch and pinprick in all extremities, 5/5 
strength and 1+ and symmetric deep tendon reflexes.  The 
examiner did not perform straight leg raising due to 
discomfort in this position.  The examiner noted the record 
showed a nonfocal neurological examination in January 2004.  
The assessment was chronic lumbosacral strain with 
degenerative disc disease as determined on MRI.  Subsequent 
VA outpatient reports through 2005 note nonfocal neurological 
examinations and no neuropathy in addition to noting 
complaints of low back pain.

Thus, the record for the period from September 26, 2003, 
shows the veteran complaining of chronic back pain, with the 
range of motion of forward flexion of the lumbar spine 50 
degrees, and again no loss of strength or neurological 
manifestations.  Overall, this record more nearly 
approximates the manifestations for a 20 percent evaluation 
as he clearly does not demonstrate 
limitation of forward flexion more nearly approximating the 
criteria for a 40 percent evaluation.  He does not 
demonstrate additional functional loss to warrant 
consideration for a higher evaluation under 38 C.F.R. §§ 4.40 
and 4.45.  The orthopedic examiner reported a range of motion 
was consistent in active and passive motion and there was 
pain reported only at the extremes of motion.  This record 
does not present a legitimate question of which of the 
available ratings is more nearly approximated under the 
current rating scheme.  38 C.F.R. § 4.7.

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the disability of the lumbar 
spine has required, for example, frequent hospitalization or 
has been shown to markedly interfere with employment so as to 
render impractical the application of the regular schedular 
standards.  The percentage evaluation recognizes a 
substantial impairment of the lumbar spine and the functional 
limitations.  The examiners described the lumbar strain 
disability without neurologic deficit and they did not 
indicate there were manifestations interfering with 
employment to render impractical the application of the 
regular schedular standards.  Accordingly, an extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996)(When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).


TDIU

Regarding entitlement to a TDIU, the Board recognizes the 
established policy of VA to accord veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities a TDIU.  38 C.F.R. § 
4.16.  However, before a finding of total disability is 
appropriate there must be impairment of mind or body, which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15.  

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."   Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 


(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).  
Generally, "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91.

The schedular threshold where less than total disability 
exists requires one service-connected disability ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  A TDIU presupposes that the rating for 
the service-connected condition is less than 100%, and only 
asks for TDIU because of subjective factors that the 
objective rating does not consider.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, the Board cannot overlook the level of 
education he completed, his professional training and 
employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here the veteran does meet the threshold 
for schedular consideration since as a result of the recent 
RO decision the service-connected disability ratings for 
orthopedic disorders combine to 60 percent from May 14, 2003 
and he reasonably raised the issue at the April 2003 Board 
hearing.  From the VA rating decision in September 2004 he is 
rated 20 percent for the right knee arthritis, 20 percent for 
the left knee impairment, 20 percent for left knee arthritis, 
and 20 percent for lumbosacral strain which combine to 60 
percent from May 14, 2003 for his musculoskeletal 
disabilities.  Under section 4.16(a), disabilities affecting 
a single body system are considered one disability.

The VA examiner in August 2001 noted the veteran was a 
construction worker from 1978 to retirement in 1999.  The 
record confirmed he had not worked since 1999 when he was 
employed in construction and at the hearing he stated he 
could not work on account of his back (T 4).  He stated in 
the VA TDIU application that he took SSA benefits at age 62 
because he could not perform duties in construction dues to 
his knee and back.  He clarified that he had been self-
employed in construction work and he had no training since he 
became too disabled to working 1999.  Recently the SSA 
clarified that he did not file a claim for disability 
benefits.

On a VA examination in August 2004 it was noted he had a 
supervisory construction management position in 1999.  The VA 
examiner in October 2004 elaborated on the veteran's 
occupational history of construction management in noting he 
was unable to go to job sites because walking on uneven 
terrain caused marked flare-ups of his back pain.  Regarding 
employment, the examiner stated the veteran was unable to 
perform any employment involving even minimal physical 
exertion.  As for sedentary employment, the examiner stated 
the veteran would require employment that allowed him to 
change position frequently from sitting to standing and 
standing to sitting.  The examiner noted the veteran had 
multiple medical problems contributed to his functional 
limitation regarding employment.  However, the examiner 
opined that it was more likely than not that the veteran's 
lumbar strain was a primary contributor to his functional 
limitations.  

The determinative evidence as discussed herein supports the 
proposition that he is not employable due to his service-
connected disabilities.  Viewed objectively, it does not 
preponderate against the claim.  In this case, the evidence 
viewed liberally shows the unemployability is at least as 
likely the result of service-connected disabilities.  See, 
for example, Gleicher v. Derwinski, 2 Vet. App. 26, 28 
(1991).  The Board is able to find that the veteran's 
service-connected knee and low back disabilities alone render 
him unable to secure or maintain substantially gainful 
employment.  The VA has evaluated the service-connected 
disabilities and their impact on his employability which the 
Board finds is entitled to substantial probative weight in 
favor of the claim for a TDIU.  The record did include a 
medical opinion noting the severity of the lumbar spine 
disability.  The Board notes that the bilateral knee 
disability has received significant attention in the clinical 
reports. 

In summary, the VA examiner in finding sedentary work 
possible does not diminish the fact that the examiner placed 
significant qualifications on the character of sedentary 
employment.  Furthermore the examiner was unequivocal in 
stating the veteran was unable to perform a job with even 
minimal physical exertion which taken in context suggests 
that even sedentary work would be unsuitable.  Read fairly, 
the VA opinion in 2004 supports the conclusion that the 
service connected disabilities would render him unemployable.  
See, e.g., Lee v. Brown, 10 Vet. App. 336, 339 (1997).  The 
opinion appears to have been based upon a fair consideration 
of the pertinent record and is entitled to substantial 
weight.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  As with any piece of 
evidence, the credibility and weight to be attached to these 
opinions is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) (citing Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991)).  The benefit of the 
doubt doctrine is applicable where, as here, the 
preponderance of the evidence is not against the claim for a 
TDIU.  See Gilbert, supra. 


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral strain is denied.

Entitlement to a TDIU is granted, subject to the regulations 
governing the payment of monetary awards.



____________________________________________
F.JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


